IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0706
                               Filed May 11, 2022


JAMES LEE MACLIN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Mary Chicchelly, Judge.



       James Maclin appeals the dismissal of his application for postconviction

relief. AFFIRMED.



       David R. Fiester of the Law Office of David R. Fiester, Cedar Rapids, for

appellant.

       Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.



       Considered by Vaitheswaran, P.J., Badding, J., and Scott, S.J.* Chicchelly,

J., takes no part.

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


SCOTT, Senior Judge.

       After being convicted of one count of attempted murder, two counts of willful

injury causing serious injury, and one count of assault causing serious injury (which

was a lesser-included offense of attempted murder), James Maclin filed an

application for postconviction relief (PCR). He asserted his criminal trial counsel

provided ineffective assistance in failing to present expert testimony on the issue

of diminished capacity, by “opening the door” to prior-bad-acts testimony, and in

failing to request an “acquittal first” jury instruction after a jury question. He now

appeals the dismissal of his PCR application.

       We review claims of ineffective assistance of counsel de novo. State v.

Kuhse, 937 N.W.2d 622, 627 (Iowa 2020).           “In order to support a claim of

ineffective assistance of counsel, a defendant must show (1) that counsel failed to

perform an essential duty and (2) that prejudice resulted.”        Id. at 628 (citing

Strickland v. Washington, 466 U.S. 668, 687–88 (1984)). “Both elements must be

proven by a preponderance of the evidence.” Ledezma v. State, 626 N.W.2d 134,

142 (Iowa 2001). Thus, if Maclin fails to prove either element, his ineffective-

assistance claim fails. See Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015).

We presume counsel performed competently. Id.

       This court previously summarized the facts of the underlying criminal case:

“On March 8, 2007, Maclin stabbed his girlfriend . . . in the chest, and repeatedly

stabbed [a man] in the head[, neck, and chest]. Both suffered near-fatal injuries.

Maclin admitted the stabbings to several people, including law enforcement

officers.” State v. Maclin, No. 09-0755, 2010 WL 2383516, at *1 (Iowa Ct. App.
                                           3


June 16, 2010). Maclin reported using methamphetamine heavily leading up to

the day of the attacks.

       Maclin’s defense attorney filed a notice of temporary insanity, diminished

responsibility, and intoxication. Before trial, Maclin was examined by Dr. Timothy

Kockler on behalf of the State and by Dr. Henry Lahmeyer on behalf of the defense

to determine if Maclin was competent to stand trial. The court ruled Maclin was

competent to go to trial.

       In preparing for trial, defense counsel provided Dr. Lahmeyer with additional

information and reports and asked him to testify concerning Maclin’s defenses.

Dr. Lahmeyer informed defense counsel “from a psychiatric standpoint, he was not

going to be able to provide testimony that he thought would be beneficial to Mr.

Maclin.”   Though Dr. Lahmeyer believed Maclin was psychotic, he informed

defense counsel “he felt that all the other information [counsel] had provided that

he was not going to be able to provide any testimony for Mr. Maclin in regards to

diminished capacity or insanity.” Defense counsel was unable to locate an expert

witness who would testify in support of Maclin’s defenses.

       At the criminal trial, evidence showed Maclin was diagnosed with

methamphetamine-induced        psychosis       and   antisocial-personality   disorder.

Dr. Kockler was asked at trial, “Did you see anything in your review of [Maclin’s]

records that indicated to you that on . . . March 8, 2007, that Mr. Maclin was unable

to form specific intent?” The expert responded, “No.”

       On appeal here, Maclin asserts trial counsel was ineffective in failing to find

an expert to support his claim he was unable to form specific intent before filing

the diminished-responsibility defense. “To prove counsel failed to perform an
                                            4


essential duty, the defendant ‘must show that counsel’s performance was

deficient,’ meaning counsel ‘made errors so serious that counsel was not

functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.’”

Kuhse, 937 N.W.2d at 628 (quoting Strickland, 466 U.S. at 687). We will not

conclude Maclin’s trial counsel failed to perform an essential duty after he diligently

pursued mental-health defense experts,1 especially when Maclin is still unable to

present an expert who could testify in support of his diminished-responsibility

claim.2     Maclin’s assertions of what would have been “the best and most

reasonable defense strategy” is the type of Monday-morning quarterbacking courts

are to avoid. See Hinkle v. State, 290 N.W.2d 28, 30 (Iowa 1980).

          At the criminal trial, defense counsel attempted to support the theory Maclin

had sustained a head injury two months before the assaults, causing significant

changes in his behavior. Defense counsel—in consultation with Maclin—asked

questions of Maclin’s former girlfriend about their relationship. The trial court

allowed “limited questioning” of the witness by the State into prior acts of violence

between her and Maclin.


1 Defense counsel and his staff reached out to more than a dozen providers. The
experts counsel was able to speak to informed counsel “it appeared to not be a
viable defense.” The district court concluded defense counsel “demonstrated
diligence beyond the range of normal competency” and that “[h]is lack of success
in procuring such an expert to testify was not due to any incompetence or lack of
effort on his part.”
2 Maclin did present the testimony by Dr. Mark Mills, who reviewed Maclin’s

psychological evaluation and jail and prison medical records. Dr. Mills concurred
Maclin was psychotic at the time of the offense and opined “in Mr. Maclin’s case,
it would be critical to elucidate his mental states prior to crimes for which he was
convicted” because, “had a forensic psychiatrist been called as a witness for the
defense in Mr. Maclin’s criminal trial, the expert could have explained that
methamphetamine can induce psychosis or aggravate existing psychosis, and
then to explain how that psychosis typically alters a person’s ability to think.”
                                          5


       On appeal here, Maclin asserts trial counsel was ineffective by asking the

former girlfriend if Maclin had held her by knifepoint at any time in the previous six

years of their relationship and opening the door to prior-bad-acts testimony. Maclin

argues, “Given that intent to kill and willfully injure [the woman] and [man] was the

disputed issue in the case, opening the door to evidence of past assaultive conduct

by him was prejudicial to the defense.”

       It is enough to point out that though proof of prior acts of violence is not

admissible to prove a person’s propensity; it is admissible, however, to prove

intent, absence of mistake or lack of accident. See Iowa R. Evid. 5.404(b). As

Maclin notes, intent was a disputed issue, and the State was allowed to question

the witness within admissible parameters. See State v. Richards, 879 N.W.2d 140,

145–47 (Iowa 2016) (collecting cases affirming the admissibility of prior acts of

domestic violence to prove the defendant’s intent). Moreover, defense counsel’s

questions were asked in consultation with Maclin. See Strickland, 466 U.S. at 691

(“The reasonableness of counsel’s actions may be determined or substantially

influenced by the defendant’s own statements or actions.”).

       Lastly, Maclin maintains counsel was ineffective in his response to a jury

question, “Do we have to find him guilty or not guilty, unanimously, on one count

before we make a judgment on a lesser charge?” The court responded, “Whatever

verdict you reach on each count must be unanimous” and told the jury to refer back

to the instruction about considering each count separately, the instruction on

alternative theories, and the marshalling instructions.

       Maclin asserts defense counsel “should have taken the opportunity to ask

the judge to clarify that the jury could consider the lesser included instructions
                                          6


without first finding that the greater offense had not been proved.” This appears

to be a different claim than made at the PCR trial. Nonetheless, Maclin offers no

legal authority that counsel had a duty to seek such an instruction. His ineffective-

assistance-of-counsel claim thus fails.

       Because Maclin has not proved his trial counsel provided constitutionally-

deficient representation, we affirm the dismissal of his PCR application.

       AFFIRMED.